DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction

This application contains claims directed to the following patentably distinct species: (Please elect one species from each Species Set.  For example, applicants may elect Species A and Species I)
Species Set I. 
Species A, claim 6, drawn to where the method further comprises outputting the artificial fluorescent image to a drug screening process. 
Species B, claims 7-8, drawn to where the method further comprises providing a second brightfield image to the trained model and receiving a second artificial fluorescent image from the trained model.  
Species C, claims 9-12, drawn to where the method further comprises providing a trained model of a plurality of brightfield images and receiving a plurality of artificial fluorescent images from the trained model. 
Species D, claims 17 and 30, drawn to where the method further comprises generating a report based on the artificial image. 
Species E, claims 19 and 20, drawn to where the method further comprises preprocessing the brightfield image to increase contrast levels. 
Species F, claim 21, drawn to where the method further comprises preprocessing brightfield images and fluorescent images to train the trained model. 
Species G, claim 23, drawn to where the method further comprises analyzing nucleic acid data associated with the specimen. 

Species Set II: 
Species I, claims 14 and 15, drawn to where the trained model comprises an artificial neural network. 
Species J, claim 16, drawn to where the trained model is based on a SSIM. 
Species K, claim 17, drawn to where the trained model is based on a discriminator loss or a generator loss and a discriminator loss. 
Species L, claim 22, drawn to where the trained model is comprises a generator being trained in part by a discriminator. 

The species are independent or distinct because:
The species in Species Set I are directed to related processes. The related species are distinct if: (1) the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species as claimed are drawn to different method steps with different results.  Thus, the species as claimed are of materially different design, mode of operation, function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The species in Species Set II are directed to related processes. The related species are distinct if: (1) the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species as claimed are drawn to different models with different inputs and designs.  Thus, the species as claimed are of materially different design, mode of operation, and effect.  Furthermore, the 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 27-29 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species within each species set are drawn to materially different design.  Thus, separate and non-overlapping searches are required for each species.  Requiring multiple distinct and non-overlapping searches is an unreasonable search and examination burden.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JERRY LIN/             Primary Examiner, Art Unit 1631